DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Status of Claims
The status of the claims as filed in the reply dated 1/25/2021 are as follows: 
Claim 4 is cancelled by the applicant;
Claim 8 is newly added;
Claims 1-3, 5 and 6-8 are pending;
Claim 5 is withdrawn from consideration;
Claims 1-3 and 6-8 are being examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Byon (US2012/0043055A1, as previously cited) in view of Gough (US2012/0043055A1, as previously cited).
Re Claim 1. Byon teaches a double-tube internal heat exchanger (Figures 3-8) comprising: 
an outer tube (20) (Figures 3-6; Paragraph 43); 

wherein the inner tube includes an inner surface defining an inner groove (16) helically extending thereon along an axial direction of the inner tube (Figures 4-6; Paragraphs 44, 50), and 
each of the inner tube and the outer tube includes a bent portion that is formed by bending both the inner tube and the outer tube together (Figures 3-8; Step S108; Paragraphs 55, 73). 
Byon fails to specifically teach a turbulator that is disposed inside the inner flow channel of the inner tube, the turbulator is a single unit formed of a flexible core portion and a plurality of loops, the flexible core portion extends along the axial direction following the inner flow channel and each of the plurality of loops protrudes from the flexible core portion in a radial direction of the inner tube.
However, Gough teaches a turbulator (12) that is disposed inside the inner flow channel of the inner tube (10), the turbulator is a single unit formed of a flexible core portion (13 is a metal wire, which is considered flexible absent any specific parameters to define the degree of flexibility) and a plurality of loops (14, 16), the flexible core portion extends along the axial direction following the inner flow channel and each of the plurality of loops (14, 16) protrudes from the flexible core portion in a radial direction of the inner tube (Figures 1-3, 5, 6, 11-16; Column 3 lines 9-33, Column 3 line 65 to Column 4 line 5, Column 5 lines 20-61). Gough teaches the benefit of the turbulator (12) is to improve the efficiency of heat transfer (Column 1 lines 8-10).


Re Claim 2. Byon further teaches the inner tube includes an outer surface defining an outer groove (14) helically extending thereon along the axial direction of the inner tube, and the inner groove (16) and the outer groove (14) are offset from each other along the axial direction of the inner tube (Figure 6; Paragraphs 44, 50). 
Re Claim 3. Byon as modified by Gough teach the plurality of loops are in contact with a bottom portion of the inner groove (Byon Figures 3-8 illustrates the inner groove; Gough Figures 1-3, 5, 11, Column 3 lines 61-Column 4 line 5 teach the loops contacts the walls of the conduits by conforming to the shape of the conduit.  Thus, when Gough’s turbulator is inserted into Byon’s inner tube with grooves, the loops conform to the inner tube shape and thus will be in contact with the bottom portion of the inner groove). 
Re Claim 6. Byon as modified by Gough teach the inner tube includes a straight portion extending linearly along the axial direction and a bent portion, and the turbulator extends linearly in the straight portion and is curved in the bent portion along the inner tube (Byon Figures 3-8 illustrates the inner tube comprising a straight portion and a bent portion; Gough Figures 1-3, 5, 11-16, Column 3 lines 61-Column 4 line 5 teach the loops contacts the walls of the conduits by conforming to the shape of the conduit.  Thus, when Gough’s turbulator is inserted into Byon’s 
Re Claim 7. Byon as modified by Gough teach the inner tube includes a first bent portion and a straight portion located between the first bent portions along the axial direction, and the turbulator is curved in the first bent portions and extends linearly in the straight portion (Byon Figures 3-8 illustrates the inner tube comprising a straight portion and a bent portion; Gough Figures 1-3, 5, 11-16, Column 3 lines 61-Column 4 line 5 teach the loops contacts the walls of the conduits by conforming to the shape of the conduit.  Thus, when Gough’s turbulator is inserted into Byon’s inner tube, the loops conform to the inner tube shape and thus will extend linearly in the straight portion and be curved in the bent portion).  Byon fails to specifically teach a second bent portion.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to add more bends as needed in the design of the heat exchanger in order to achieve a desired shape of the heat exchanger.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the bend of Byon, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI, B).
Re Claim 8. Byon as modified by Gough teach in a cross section perpendicular to the axial direction, the inner tube has a plurality of protrusions (16 of Byon) and a plurality of recessed portions (14 of Byon) that are arranged alternately in a circumferential direction of the inner tube, and each of the protrusions (16 of Byon) accommodates at least one loop (14, 16) of the plurality of loops (Byon Figures 3-8 illustrates the inner tube has protrusions and recesses; Gough Figures 1-3, 5, 11, Column 3 lines 61-Column 4 line 5 teach the loops contacts the walls of the conduits by conforming to the shape of the conduit.  Thus, when Gough’s turbulator is .

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the reply that “Gough et al. fails to specifically teach that the turbulator is a single unit formed of a flexible core portion and a plurality of loops. Rather, Gough et al. teaches that a turbulator (i.e., the packing 11 disposed in a vessel 10; see Fig. 1) comprises a plurality of insert units 12 arranged side by side within the vessel 10”.  In response to applicant's argument that Gough teaches a plurality of inserts and not a singular insert, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, Gough teaches a turbulator 12 is a singular unit as illustrated in the drawings and in particular Figures 2, 3, 6, and 16, wherein 
Applicant argues on page 6 of the reply that “Therefore, one skilled in the art would thus not have found it obvious to make claimed invention even by combining Byon et al. and Gough et al.”.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gough teaches the benefit of the turbulator (12) is to improve the efficiency of heat transfer (Column 1 lines 8-10).  Therefore, one of ordinary skill in the art would be motivated to use Gough’s turbulator in Byon’s heat exchanger in order to improve the efficiency of heat transfer.  Therefore, the applicants’ arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763